 BAST, INC655Hast,IncandTeamsters Local Union No 443, a/wInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of AmericaCase 1-CA-7893November 30, 1972DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOProducts Inc91 NLRB 544 enfd188 F 2d362 (C A 3) We havecarefullyexamined the record and find no basis for reversing his findings3Having found,in agreement with the Administrative Law Judge, thatRespondent violated Sec 8(a)(5) and(1)of the Actby unilaterallydiscontinuing its paid sick leave policy we shall order Respondent toreinstate its formerpolicy andto make its employees whole for any loss ofpay they mayhave suffered as a result of its discontinuance Such an orderisnecessary to restore the employees to the status existing beforeRespondents unlawful unilateral action SeeSteere BroadcastingCorporaLion158NLRB 487 488 fn 3NewberryEquipmentCompany Inc157NLRB 1527 1528APPENDIXOn August 10, 1972, Administrative Law Judge'Samuel Ross issued the attached Decision in thisproceeding Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecisionPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panelThe Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,2 and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein 3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified herein, and hereby orders that the Respon-dent,Hast, Inc,New Haven, Connecticut, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified1Add the following as paragraph 2(c) andrenumber paragraphs 2(c) through (e) as 2(d)through (f), respectively"(c) Reinstate the paid sick leave policy which wasdiscontinued on August 12, 1971, and make itsemployees whole for any loss of pay they may havesuffered as a result of its discontinuance "2Substitute the attached notice for the Adminis-trative Law Judge's noticeIT IS FURTHER ORDERED that the complaint be, andithereby is, dismissed, insofar as it alleges unfairlabor practices not found herein1The title ofTrialExaminerwas changed to Administrative LawJudge effective August 19, 19722The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge It is the Board s established policy not tooverruleanAdministrativeLaw Judgesresolutionswith respect tocredibilityunlessthe clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrectStandard DryWallNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the opportunity topresent their evidence, the National LaborRelationsBoard has found that we violated the National LaborRelations Act, and has ordered us to post this noticeand we intend to carry out the Order of the BoardThe Act gives all employees these rightsTo engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother mutual aid or protection andTo refrain from any and all these thingsWE WILL NOT do anything that interferes withthese rightsMore specifically,WE WILL NOT discourageunionactivityormembership in Teamsters Local Union No 443,a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization, bydiscriminating against you if you choose toengage in union activity or join that union or anyother unionSince it was decided that we violated the Act byterminating the employment of Earl Guadmobecause he engaged in union activities, WE WILLoffer him full reinstatement to his formerjob, andWE WILL pay him for any loss he suffered becausewe fired himWE WILL NOT engage in conduct or makestatements that convey the impression that we aresubjecting your union activities to surveillanceWE WILL NOT threaten you with discharge,layoff,closure of the business, or any otherreprisal to discourage your support of the above-named or any other unionWE WILL respect your rights to self-organiza-tion, to form, join, or assist any labor organiza-tion, or to bargain collectively in respect to termsor conditions of employment through Teamsters,Local Union No 443, a/w International Brother-200 NLRB No 102 656DECISIONSOF NATIONALLABOR RELATIONS BOARDhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any representative ofyour choice, or to refrain from such activity, andWE WILL NOT interfere with, restrain, or coerceour employees in the exercise of these rightsWE WILL NOT unilaterally, without notice to, orbargaining with the above-named Union, changethe terms and conditions of our employees in thebargaining unit described belowAll full-time and regular part-time driversemployed by us at our New Haven, Con-necticut, office and terminal, but excludingalloffice clerical employees, professionalemployees, summer seasonal employees,guards, general foreman, foreman and allother supervisors as defined in the ActWE WILL reinstate the paid sick leave policywhich we discontinued on August 12, 1971, andWE WILL pay you for any loss you sufferedbecause we discontinued this policyYou and all our employees are free to becomemembers of any labor organization, or to refrainfrom doing soHAST, INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any othermaterialAny questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 7th Floor, Bulfinch Building, 15 NewChardon Street,Boston,Massachusetts 02114, Tele-phone 617-223-3300TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESAMUEL Ross, Trial Examiner On a charge filed by theabove-named Union on October 1, 1971, and amended onNovember 12 and December 28, 1971, a complaint issuedon December 30, 1971, which alleges that Hast, Inc(herein called Respondent or the Company), engaged inunfair labor practices within the meaning of Section8(a)(1), (3), and (5) and Section 2(6) and (7) of the ActMore specifically, the complaint charges that the Respon-dent violatedthe Act byengaging in coercive interrogationof employees regarding their union activities, by creatingthe impression to its employees of surveillance of theirunion activities,and by threatening employees with plantclosure and with other reprisals if the Union became theircollective-bargaining representative The complaint furthercharges the Respondent with firing Earl M Guadino, oneof its employees,because of his union membership andactivities,and with failing and refusing to bargain with theUnionas the exclusive representative of its employees in anappropriate unit,by unilaterallyaltering its existing sickleavepolicy,and by engaging in conduct designed to effecta repudiationof the UnionThe Respondent filed ananswer which denies that the Board has jurisdiction overits operations,that the Unionis a labor organization, thatitdischargedand refused to reinstate the alleged discnmi-natee,and all the other substantive allegations of thecomplaintPursuant to due notice, a hearing in this case wasconductedbeforeme at New Haven,Connecticut, onFebruary 2, April 25, and 26, 1972 Upon theentire record,and my observationof the witnesses and their demeanor,and after due consideration of the briefs filed on behalf oftheGeneralCounseland the Respondent,Imake thefollowingFINDINGS OF FACTICOMMERCEThe Respondentisa Connecticutcorporation whichmaintains an office and place of business in New Haven,Connecticut,and is engaged in the business of a commonand contract carrier whichprovides pickup, delivery, andmessenger service for regular and special customers,including Eastman KodakCo, American Optical Co, andBausch andLaumb In thecourse of said business theRespondentpicksup and delivers film, phonographrecords, optical and dental supplies,payroll records, andother articles,and transports and delivers them from andthroughvarious States ofthe UnitedStates as an essentiallink in the transportation of said articles in interstatecommerce Duringthe past year,a representative period,the Respondentderivedgross revenues in excess of $50,000from the transportation of articles and commodities ininterstate commerce for Eastman KodakCo and otherenterprises, eachofwhich annuallyproduces and shipsgoods valued in excessof $50,000 directlyout of the Statein whichsuch enterprise is locatedOn theforegoing facts,which now are admitted,the Respondent concedes, and Ifind, thatitisengaged in commerce and in operationsaffecting commerce within the meaning of Section 2(6) and(7) of the ActIITHE LABOR ORGANIZATION INVOLVEDIt is no longerdisputed, and I find, thatat all timesmaterial hereinthe Unionnamed in thecaption above hasbeen a labor organization within Section2(5) of the ActIIITHE UNFAIR LABOR PRACTICESA BackgroundAs noted above, the Respondentisa common andcontract carrierwhich picks up anddelivers packages forits regularand othercustomersThe packages which theRespondenttransportsvary in weightfrom less than anounceto about 50 pounds, 95to 98 percent of its freight HAST, INC657ranges from 1 to 10 pounds In the conduct of thisbusiness, the Respondent utilizes for the most part about20 to 25 compact cars which are especially equipped withbut a single bucket seat for the driver, thus providing spaceboth alongside and in back of the driver for the packageswhich are to be transported m At the times material herein,the Respondent employed 1 I drivers who worked out of itsNew Haven location, 6 who worked out of Hartford,Connecticut, and 1 who drove in the Bridgeport, Connecti-cut, areaBThe Union's Organizational Campaignthe Employer who are based at its 222 Farren Avenue,New Haven, Connecticut location, but excluding allofficeclericalemployees,professionalemployees,summer seasonal employees, guards, General Foreman,Foreman and all other supervisors as defined in theActOn the latter date, the election took place, and the Tally ofBallots disclosed that the Union received a majority of the(10 out of 17) votes cast in the election There were nochallenged ballots, and no objections having been filed tothe conduct of the election, on August 19 the Directorcertified the Union as the exclusive representative of theRespondent's employees in the above-described unitIn the latter part of April or early in May 1971,2 EarlGuadino, one of the Respondent's New Haven drivers,after a discussion with several of the Company's otherdrivers, visited theUnion's office and talked to UnionOrganizer Samuel Kasowitz with a view to getting theUnion to act as the collective-bargaining representative ofRespondent's driversKasowitz furnished Guadmo withblank union authorization cards for execution by theemployees, and instructed him as to how they should becompletedDuring the month which followed, Guadinosolicited 10 of the Respondent's New Haven drivers to signthe Union's authorization cards, and he and 8 others didsoGuadino also solicited and secured the signature to aunion card by the Respondent's Bridgeport driver In earlyJune, Guadmo turned the executed cards over to UnionOrganizer KasowitzOn June 29, Kasowitz visited theRespondent's New Haven place of business, and in theabsence of Henry Stoddard, the Respondent's president, helefthiscallingcard and a proposed Stipulation forRecognition of the Union (G C Exh 4) with ForemanLawrence King, an admitted supervisor of the Respon-dent 3As noted above, on July 6 the Union filed a petition forcertification as the exclusive collective-bargaining repre-sentative of Respondent's drivers On July 22, the ActingRegional Director of the Board, Region 1, approved anagreement between the parties for the conduct of a consentelection on August 11 among the Respondent's employeesin the following appropriate unitAll full-time and regular part-time drivers employed byiThe Respondent also has a few small delivery type trucks2All dates hereinafter refer to 1971 unless otherwise noted3Kasowitz testified that this visit to the Respondents place of businessoccurred on July 5 but his testimony disclosed uncertainty in respect todates and the Union s petition for certification as the representative of theRespondents drivers (Case 1-RC-I 1 659) filed on July 6 states that thedemand for recognition was made on June 29 I therefore regard June 29 asthemore reliable date of Kasowitz visit to the Respondents place ofbusinessRespondents president Henry Stoddard denied that he ever saw theStipulation for Recognition which Kasowitz left with King However, in thelight of Kings admissionthat Kasowitz in addition to his calling card leftsome papers in an envelope which King then turned over to the girl inthe office for Stoddard, I regard the latter s denial as unworthy of beliefand I do not credit it4She quit her employment shortly after the Board election5Schwab s testimony does not reveal the nature of the interrogationabout the Union6 The findings above are based on the testimony of Schwab which Iregard as reliable and credit Stoddard denied that he ever threatenedemployees with discharge or with closing the Company s doors, if theUnion came in Stoddard also denied that he spoke to any employee duringC Interference,Restraint,and Coercion ofEmployeesOn July 13, the Respondent posted in its New Havenoffice a notice which the Board had furnished in connec-tion with the Union's petition for certification That sameday at about 11 a in , Henry Stoddard, the Respondent'spresident, told Patricia Schwab, who then was employed asone of the Company's dnvers,4 that he wanted to see herbefore she left on her next trip When Schwab entered theoffice,Stoddard, in the presence of Foreman LawrenceKing, asked her "about the Union" and they talked abouttheUnion 5 During the course of their conversation,Stoddard told Schwab "that if the unioncamein that hewould close the doors," and that she would see the biggestlayoff that I had everseen" Stoddard further said that hedid not know where Schwab would be "on the list,"apparently referring to a seniority list which would be usedfor selecting employees for layoff Schwab replied "that Iwould take my chances " As Schwab began to leave theoffice, Stoddard said, "You should be very happy aboutthis " Schwab asked, "What do you mean by you'"Stoddard answered, "Well, you went down to the Unionhall " Schwab denied that she had, and then left the office 6About a week or so before the Board election, Stoddardhad a conversation with Leonard Alfono, one of theRespondent's drivers, in which he told Alfono that "he dustcouldn't afford" a union, and that if it came in, "he wouldclose the doors," "lay off a lot of people," and/or effectthemonth of July concerningunion activitiesIregard Stoddard stestimonyas generallyunworthy of much, if any reliance for the followingreasonsAs previously noted Stoddard denied everseeing the recognitionagreementwhich Union OrganizerKasowitzaccording to Foreman King sadmissionleft for Stoddard s perusal (see fn 3supra)Moreover althoughby his ownadmission the filingby the Union of its petition for certificationsignalled to Stoddard that somethingwas amissin his relationship withhis employees and he admittedly was hurt because they had gonebehind his back to contacta strangerto deal with him on their behalfStoddard professed a lack of interest in whether or not his employees wereor were not represented by a union and he specifically denied that he didnot want aunionin his place I regard that testimony as implausible andincredible in the light of Stoddard s admitted action the day after theelection(more fully described hereinafter) of announcing to employees boththe results of the electionand the terminationof his prior practice ofallowing them 5 days of paidsickleave each year As hereinafter found thatconduct clearly was an act of reprisal to punish employees for designatingthe Union as their representative and belies his testimony that he was notopposed to the UnionIn view ofthe foregoing as well as demeanor I placelittle reliancein Stoddard s testimony and I do not credit hisdenials ofSchwab s testimony whichI credit 658DECISIONSOF NATIONALLABOR RELATIONS BOARDother drastic changes, such as selling the Company's carsand requiring the drivers to use their own cars to make thepickups and deliveries 7Alfono also had several conversations with ForemanLawrence King about the forthcoming election Theseresultedwhen Alfono asked King, "What about theUnion9What is going to happen " On these occasions,according to Alfono's credited testimony, King said that ifthe Union came in, the Respondent would close its doors 8According to the credited testimony of Earl Guadino,about a week or two before the Board election, ForemanKing told him that "if this union gets in here you are goingto see a lot of changes around here In fact, you won't evenhave a fob " When Guadino then expressed his opinionthat he could not be let go "just like that" as long as he didhiswork, King replied, "Would you want to bet $5 thatyou won't have a job if the Union gets m9" Guadinoanswered, "No "9Prior to the Board election, the Respondent allowed anyemployee who had been in its service for 3 months to take5 days of paid sick leave each year If the sick leave was notused by eligible employees, it could be taken either asadditional vacation time, or at the employee's option, hecould instead receive extra pay therefor As previouslynoted, the Union won the Board election which wasconducted on August 11 The following day, PresidentStoddard admittedly called the drivers together andannounced to them the results of the election, and that theRespondent would no longer pay them for sick leaveGuadino was absent on August 12 when Stoddardannounced the election results and the discontinuance ofpaid sick leave to Respondent's employeesOn thefollowing day when Guadino returned to work, Stoddardtold him that he had had a talk with the employees aboutthe Union, and that he might as well tell Guadino what hehad said to them According to Guadino's creditedtestimony, Stoddard then said,Now that the union is in l.ere there is going to have tobe a lot of changes here There may have to be somemen laid off We may have to drop some routes Youguys did me a terrible injustice You stabbed me in theback You [should have] come to me before you joinedthe union, but instead you stabbed me in the back 10D Concluding Findings in Respect to the AllegedViolations of Section 8(a)(1) and (5) of the ActThe complaint alleges that by the conduct enumerated insection IIIC of this Decision, the Respondent (1)Unlawfully interrogated employees concerning their unionactivitiesand support, (2) conveyed to employees theimpression of surveillance of their union activities, (3)threatened employees with discharge and other reprisals if,and because, the Union became their collective-bargainingrepresentative, and (4) unilaterally and without notice or7The findings above are based on Alfono s testimony which I creditStoddard denied making these statements to Alfono but for reasonspreviously explicated I regard his denial as unworthy of credence8King denied that he ever had any discussion with Alfono about theUnion but as explicatedinfraIregard King s testimony as generallyunreliable and I do not credit his denial9 In respect to this incidentKing s only testimony was to deny thatdiscussion with the Union changed the working conditionsof its employees by discontinuing the paid sick leavepolicyThe latter conduct also is alleged to be a failure andrefusal to bargain with the Union within the meamng ofSection 8(a)(5) of the Act(1) The only testimony regarding the allegedly unlawfulinterrogation of employees by Respondent was that givenby Schwab, that on July 13, Stoddard "asked me about theUnion " As previously noted (see fn5, supra),Schwab'stestimony did not disclose the nature of Stoddard'sinterrogation I therefore conclude that the evidence failsto support the allegation of unlawful interrogation con-tained in paragraph 8(a) of the complaint, and it should bedismissed(2)As found above, in the same July 13 conversation,Stoddard accused Schwab of visiting the union hall Theaccusation clearly implied that Stoddard had knowledge ofher visit to the Umon, for despite Schwab's denial of theaccusation when it was made, she had in fact gone "downto the Union" after she signed a union authorization cardStoddard's accusation thus clearly created the impressionthatRespondent was subjecting the union activities of itsemployees to surveillance, and the Respondent therebyinterfered with, restrained, and coerced employees in theexercise of their rights under the Act, and thus violatedSection 8(a)(1) thereof(3)As found above, on July 13, Stoddard also toldSchwab that if the Unioncamein,he would close thedoors and there would be a layoff the likes of whichSchwab had never before seen Similar threats were madeby Stoddard and Foreman King to Alfono before theBoard election, and in addition, Stoddard had threatenedto effect other drastic changes if the Umon won theelectionForeman King also threatened and offered to betGuadino that he would be without ajob "if the Union getsin " After the election, Stoddard similarly threatened that,in view ofits results, there would be a lot of changes, andthat a layoff and discontinuance of some of the Respon-dent's routesmight occur All of the foregoing clearlyconstituted threats of reprisals to employees for engaginginactivitiesguaranteed by Section 7 of the Act andviolated Section 8(a)(1)(4) At the Board election, on August 11, a majority of theRespondent's employees in an admittedly appropriate unitdesignated the Union as their collective-bargaining repre-sentativeOn the day following the election, the Respon-dent,without notice to or bargaining with the Union,unilaterally altered the terms and conditions of employ-ment of the employees represented by the Union byannouncing the discontinuance of its previouslyexistingpaid sick leave policy Thereby, the Respondent not onlyfurther violated Section 8(a)(1) of the Act, but it also failedand refused to bargain with the Union within the meamngof Section 8(a)(5) of the ActGuadmo ever discuss[ed ] the Teamster s Union with [him]As previouslynoted I regardKing stestimonyas unreliableand I do not credit thisdenial of Guadino s testimony if it can beregarded as suchisStoddard did not specifically deny Guadino s testimonyregarding thisincident but he generallydenied threateningemployees with discharge forengaging inunion activitiesFor reasons previouslyexplicated I do notcredit Stoddards denial HAST, INC659EThe Employment and Discharge of Earl GuadtnoThe Respondent hired Guadtno to work as one of itsdrivers on August 31, 1970 His starting rate of pay was $3an hour During his employment by the Respondent,Guadino received two wage increases, the first one, anautomatic raise after 3 months of employment, and thesecond, a merit increase about 2 months later whichbrought his pay rate to $3 25 an hour During hisemployment by Respondent, Guadtno was told both byForeman King and President Stoddard that he "was doinga good job," and Stoddard admitted that "from the time hewas hired, Mr Guadmo performed quite satisfactorily "As previously noted, in May 1971, Guadmo initiated themovement to establish the Union as the collective-bargain-ing representative of the Respondent's drivers, visited theunion hall, received union authorization cards for theemployees to sign, and solicited all 10 of the signatures tothe cards that were obtained Thereafter, as found above,the Union filed a petition for certification as the collective-bargaining representative of the Respondent's drivers, andthe Company countered by threatening employees withvarious reprisals, including layoffs, discharges, and theclosing of its doors Despite the Respondent's conduct todiscourage support of the Union at the Board election, amajority of the employees nevertheless voted for theUnion, and the Company in reprisal responded bydiscontinuing its previous policy of allowing employees 5days of paid sick leave per annum Two weeks later, onAugust 26, the Respondent fired Earl Guadtno, theprincipal proponent of the UnionThe circumstances surrounding Guadino's terminationwere as follows The Respondent allows its employees apaid vacation of 1 week after I year of service In actualpractice, however, employees have been permitted to taketheir vacations before they completed their first year ofservice 11 As noted above, Guadino started to work for theRespondent on August 31, 1970 In July 1971, Guadtnoasked Foreman King when he could take his vacation, andhe told King that his year of service would be completed inAugustKing advised Guadmo that he could take avacation, but not until August because he was "booked upfor the month of July " King also said that he would checkwith Stoddard Thereafter, on several occasions GuadinoaskedKing if he had spoken to Stoddard about hisvacation, and King answered that he had not Finally, in11Patricia Schwab testified without contradiction that she was hired inApril 1968 and was permitted to take herfirst vacationin February 1969Dwight Nettleton who started to work for the Respondent as a driver onApril 26 1970 was given a paid leave of absence for I week in February197112The findings above are based on Guadmo s credited testimony13Foreman King and Robert Stoddard the brother of PresidentStoddard testified that they were present during the conversation onAugust 26 between Guadino and Stoddard which ended with Guadino sdismissalBoth gave testimony regarding what Guadtno allegedly saidimmediately before he was fired However according to Guadino andAlfono whom I credit only they and President Stoddard were presentduring the conversation preceding Guadmo s termination For the reasonswhich follow I find that King and Robert Stoddard were not present andthat their testimony regarding what 'hey assertedly heard is pure fictionKing s version of what Guadino allegedly said to Stoddard on this occasionin no respect conformed with either Stoddard s testimony or that of anyother witness and as found hereinafter it described an incident that tookplace between Guadtno and Stoddard 3 days before Guadtno s dischargeAugust, Guadino asked Stoddard, "Hank, how about myvacation" Stoddard asked, "How long have you beenhere'"Guadtno answered, "I will be here a year [on]August 31 " Stoddardsaid,"Well you can't take a vacation'tillyou have been here a year " Then, although Guadtnoknew that other employees had been permitted to taketheir i acations before theirfirstyear ended, he replied,"AlrightHow about if I take it [on] August 30 which is ona Monday " Stoddard said, "okay " 12On Thursday, August 26, the payday preceding Guadi-no's scheduled vacation, Guadino "went over to the payrack" and discovered that his check did not include pay forhis forthcoming vacation There is considerable conflict inthe record as to what Guadtno and Stoddard saidimmediately thereafter beforeGuadino'speremptorydischargeBasedon a composite of the testimony, mainlythat of Guadino and Alfono, andto a minorextent that ofPresident Stoddard, I find that the following conversationensued 13Guadino said to Stoddard, "Hey, where the hell is myvacation pay9" 14 Guadino also said, "Hank, there is only 1week's check in here Don'tIgetmy vacation pay9"Stoddard in reply asked, "How long have you been here9"Guadino said, "I have been here a year We talked aboutthis already " Stoddard responded, "Well, you can't take avacation until you have been here a year If you want totake a vacation you will have to take it September the 1stwhich is on a Wednesday " Stoddard argued, "I alreadymade plans " Stoddard answered, "I don'tcareYou can'ttake it until you have been here a year " Guadino said,"Hank, why are you harrassing me like this? You knowyou said that I could take a vacation" At this point,Stoddard turned to Alfono and said to him, "Will youplease leave the office now9 I want to talk to him[Guadtno ] alone" Guadino said to Stoddard, "I wouldrather not have Lenny [Alfono ] leave I would rather havehim stay here, Hank, because you have beencalling me aunion organizer You said youwere going to getrid of me,and all you have been doingisharassingme " Stoddardanswered, "That's right You have to fight fire with fire "Guadino said to Alfono, "Lenny, did you hear that," andAlfono nodded Stoddard then said to Guadtno, "You'refired "Guadino asked, "What for9" Stoddard replied,"Insubordination "15That afternoon, according to Alfono's creditedtestimo-As to Robert StoddardIam persuaded that he was not present whenGuadino was fired on August26 because his affidavit to theBoard (G CExh 7) containedno reference to this most important event notwithstanding that he admittedlywas askedby theBoard agentwhathe knew aboutthe matterand whether he had anything else14The quotesabove arefrom Stoddards testimonywhich I credit to thisextent for the following reason onlyGuadmo admittedthat profanityundoubtedlywas used during his conversation withStoddardHoweverGuadino could not recall theexact swear words that were used and hisversion ofthe conversationcontainedno profanityIam persuadedthereforethat thisis the manner in which profanity entered the conversa-tion andI credit Stoddard in this regard notwithstanding that I regard histestimony as generally unreliable15Except as previouslynoted the findings above arebased onGuadino stestimony which Alfonocorroborated The Respondents briefsuggeststhatGuadtnosand Alfono s testimony should not be creditedbecause ofself-contradictions as to who-Guadino orStoddard-said thatGuadino was a union organizer In the light of Guadmo s testimony thatwhen he accusedStoddardof calling him a union organizerStoddard said(Continued) 660DECISIONSOF NATIONALLABOR RELATIONS BOARDny, while Foreman King and he were riding together on theNew Haven route, Alfono asked King, "Is there anychance that Earl [Guadino] will ever get hired again9"King replied that Stoddard would "close the doors" beforehe hired Guadino back again Alfono asked, "Why9" "[Isit]because he [Stoddard] thinks he [Guadino] is a unionorganizer9 He can't really prove who was " King replied,"Well, he [Stoddard] put two and two together "isFConcluding Findings in Respect to Guadino'sDischargeThe complaint in this case alleges that Guadino'stermination was motivated by his union membership andactivitiesThe Respondent's answer denies that Guadino'sdischarge was so motivated, and in its brief, the Respon-dent contends that it "had no knowledge of any unionactivity on the part of Earl Guadino " At the opening ofthe hearing in this case, the Respondent asserted thatGuadino was fired for "insubordination" only During thecourse of the hearing however, the Respondent assertedthatGuadino's discharge also was motivated by (1) thecancellation of his driving license in January 1971 fordriving under the influence of alcohol, (2) his neglectfuloperation of one of the Respondent's cars while it wasoverheated about a month and a half before his termina-tion as a result of which the engine allegedly "was ruined",and by (3) his display of lack of proper care for themerchandise he transported about a week before hisdischarge by tossing packages to another of Respondent'sdrivers while transferring parcels to him I find, contrary tothe Respondent's assertions, that these additional groundsfor which Guadino allegedly was discharged are transpar-ent afterthoughts on the part of the Respondent and thathis termination was not motivated by any of them Ifurther find that the Respondent had knowledge ofGuadino's support of the Union, and that the so-called"insubordination," the reason given to Guadino for histermination, is a pretext which the Respondent firstprovoked and then utilized to rid itself of the principalproponent of the Union in its employ1The revocation of Guadino's drivinglicenseIn January 1971, during his off duty hours, Guadino hadthat s rightIdo not regard their testimony on direct and cross asinconsistentStoddard s version of this conversation was as followsGuadino saidHey where the hell is my vacation pay'i Stoddard answeredMrGuadino you are not on vacation and you are not eligible for a vacationuntil next weekGuadino said I am going on Monday Stoddard repliedYou haven t even arranged to go on Monday We have nobody to replaceyou You are not even eligible until Wednesday but I will bend this muchyou can go on Wednesday somehow or other we will make outGuadinosaidWednesday was not acceptableI am going on Monday Stoddardasked the other employees to leave the office and Guadino saidDon tleave I want you to hear what this bird has to say to me Stoddard thensaid to Guadmo that they had a continuing conflict about sick time thathehad agreed to pay him [Guadino ] for sick time but that the vacationhad not been arranged for We had nobody to replace himGuadino saidIhave taken enough shit from you and Stoddard respondedMrGuadino you are fired for insubordination I credit Stoddard s version ofthis incident and conversation only to the extent that it accords with that ofGuadino and Alfono My reasons for so concluding-in addition to my lackof regard generally for the reliability of Stoddard s testimony-are as"a couple of beers" while playing cards with friends Laterthat night,Guadino was arrested for driving under theinfluence of alcohol, and his license to drive was takenfrom him "right on the spot " The followingmorning,Guadino notified President Stoddard that he would beunable to work because of the revocation of his drivinglicense,and he explained to Stoddard what had occurredStoddard consulted with hisinsurancecarrier, told thelatter "that the man [Guadino] had performed satisfactori-ly for us, and that if I could do something for him that Iwanted to do it " 17 Subsequently, Stoddard signed andfiled a certificate of financial responsibility for Guadino,and a limited license was issued which authorized Guadinoto drive only the Respondent's vehicles Stoddard admittedthat he accepted financial responsibility forGuadinobecause he "regarded him as a favorable employee "Guadino thereafter was not involved in any accident ortraffic infraction prior to his discharge The prior revoca-tionofGuadino's licensewas not mentioned whenStoddard fired him on August 26 Moreover, whenGuadino's driving license was revoked, he was not fired Inthe light of the foregoing undisputed facts, it is quiteobvious that Guadino's termination was not based on therevocation of his driving license 7 months earlier I regardthe assertion of this ground for Guadino's discharge as atransparently pretextual afterthought2Theallegedly burned out motorThe Respondent's drivers admittedly are required tocheck the oil and water of every car that they drive Onabout July 9 or 10, Guadino was assigned to drive a 1969Plymouth Fury car usually used by the Respondent'spresidentand its foremenAccording toGuadino'suncontroverted and credited testimony, before he left onthis trip, he asked Foreman Kingifthe car was "okay,"and King answered, "Yes It is gassed and everything Justtake off " Guadino drove the car to Bridgeport, parked itthere all day, and droveitback at the end of the day Onhis return to the New Haven office, Guadino reported toKing that the car was "pinging," and King replied, "Iknow It has always had a loud ping "18 King andForeman Alfredo Bruzzesi then went out to look at the car,and when Guadino came out of the office to go home, theywere raising the hood Subsequently, on July 12, StoddardfollowsAccording to Stoddard Guadino had not previously arranged withhim for a vacation when this incident occurred It stretches credulitybeyond belief that Guadino would havedemandedvacation pay andinsisted on starting his vacation on Monday August 30 (as he undisputedlydid) unless he had received prior approval therefor I am persuaded that hehad and that Stoddard s contrary testimony is pure fabrication Moreover,Ido not believe that Guadino made the profanestatementwhich assertedlymotivated his dismissal-not that it was beyond his or Stoddard s profanitylimits-but rather because the statement implied that Guadino was quittinghisjob and he clearly was not doing soisKing s only testimony regarding this or any other conversation withAlfonowas merely a denial that he had any discussion with LeonardAlfono at any time about the unionAssuming this to be a denial ofAlfono s specific testimony above I do not credit it because I regard King stestimony as generally unreliable and in some respects as fabricated (seefn 13supra)i7The quotes are from Stoddard s testimony which is credited in thisregardisKing a witness for Respondent gave no testimony to controvert thatof Guadino s credited above HAST, INC661toldGuadino that he had overheated and ruined theengine of Stoddard's car, and that he had "stalked off"without reporting its condition to anyone 19 Then, despiteGuadino's protestations of nonculpabihty, Stoddard issuedawarning notice to Guadino that "any repeat of theoverheatingwill result in your dismissal "20 A similarwarning was issued to all of the Respondent's drivers andposted on the Company's bulletin board that same day 21Guadino thereafter had no further difficulty with any oftheRespondent's cars prior to his termination on August26, and when he was fired, the overheating incident wasnot mentioned either as a ground for his dismissal, or inany other contextDuring the course of the hearing in this case, counsel fortheRespondent contended that Guadino's discharge wasin part based on this incident I regard the contention thatGuadino's termination was motivated in part by thisoccurrence as patently without meet, and I am persuadedthat the testimony regarding this incident was adducedsolely in an effort to cast Guadino in an unsympatheticlight I base these conclusions on the following There wasno recurrence of this incident after the Respondent issueditswarning notice to Guadino Six weeks elapsed after thisincident before Guadino was fired on August 26 At thetime he was fired, Stoddard made no reference to thisincident when he admittedly told Guadino only that hewas fired for "insubordination " There clearly was no"insubordination" byGuadmo in connection with theincident for which he received the warning notice, and thenotice contained no reference to any insubordination It is,thus, quite apparent that Guadmo's discharge on August26 was in no way motivated even in part by the enginewhich allegedly had been "ruined " I therefore regard theassertion of this ground for Guadino's discharge as anotherpretext on the part of the Respondent 223The throwing of a packageAccording to the testimony of Robert Stoddard, abrother of Respondent's president, on about August 14 or15, he saw Guadino throw a package about 15 or 20 feet toanother driver who failed to catch it and it fell to thegroundAccording to Robert Stoddard, the incidentoccurred at a transfer point where the Respondent's driversmeet by prearrangement to turn over packages that theyhave picked up to the drivers on whose routes theirdelivery is requiredRobert Stoddard admittedly did notknow either what the thrown package contained orwhether or not it was fragile He nevertheless reported theincident to his brother that same evening The followingmorning, President Stoddard accused Guadino of "throw-19Both Bruzzesi and Stoddard testified that the engine on the car wasruinedbut no evidence documentary or otherwise was adducedregarding what repairs if any were made to the car Moreover Guadino stestimony that the carwas back on the road and that they were alldriving itwas not controverted I therefore regard Bruzzesi s andStoddard s testimony that the car was ruined as exaggerat ons20 See Resp Exh 121 See G C Exh 522 I note in this regard that the Respondent s brief apparently no longercontends that Guadino s discharge was motivated in part by this incidentand that it refers thereto only as evidence that Guadino was not the type ofdesirable employee whose other qualities would mitigate against immediate dischargeing a fragile package around," and warned him not to do it"anymore "23Guadino at first denied that he threw"anything" around, but when Stoddard asked his brotherRobert for confirmation, Guadino admitted he had throwna package, but he maintained thatitwas apayroll package,and not a fragile one Guadino showed Robert Stoddard apayroll package and asked him "Isn't this what I threw?,"and according to Guadino's credited testimony, Robertagreed 24 According to President Stoddard, he then askedGuadmo, "Well now, are you admitting that you arethrowing packages around?," and Guadino replied, "Oh noyou don't You are trying to get rid of me, but I won't letyou do it When I get the union in here, and get my unionbook I am quitting But not until "As previously noted, during the course of the hearing, theRespondent's counsel assertedthatGuadino's dischargealsowas motivated by his conduct of "throwing thepackage " The Respondent apparently now has abandonedthiscontention, for its briefstatesaspoint I, "EarlGuadino was discharged solely for gross insubordination "However, independently of the Respondent's shiftingpositions, the record clearly discloses that Guadino'stermination could not reasonably have been based on thepackage throwing incidentThe packages which theRespondent's drivers transfer and deliver undisputedly"are very easily distinguishable" as to whether theircontents are fragile or not Although tossing admittedly isnot the "normal way" of transferringpackages, there is noevidence that the Respondent had a rule which prohibiteditsdrivers from doing so withnonfragilepackages In thisregard, former driver Patricia Schwab testified withoutcontradiction that she threw "quite a few" packages toother employees and never was warned to desist Accord-ing to Schwab's uncontroverted and credited testimony,she saw Foreman King,Bruzzesi,"and even Mr Stod-dard" "do the same [thing] " Guadino also testifiedwithout contradiction that, onone occasion,King tossed apackage to him 25 Guadino had never before been warned"about throwing packages " There is no evidence thatGuadino tossed any further packages after Stoddard's falseaccusation in mid-August that he had thrown one that wasfragileFinally, there was no reference to the packagethrowing incident on August 26 when Stoddard toldGuadino he was fired All of the above convinces me thattheRespondent's contention at the hearing that it firedGuadino on August 26 because about 10 days earlier hehad thrown a package to another employee, is a patentlyincredible pretext23Guadinotestifiedthat this warningwas administeredto him aboutthe middle of August 1971His testimonyin this respectaccords with thatofRobert Stoddard who testified that the incident occurred aroundAugust 14 or 15 and was reported to President Stoddard the same dayAccordingly I regard President Stoddard s testimonythat he administeredthiswarning to Guadino on August25 as erroneousand do not credit it24According to Stoddard his brother replied thatitwas a dentalpackage However as previously noted Robert Stoddard admittedly had noknowledge either of what the packagecontainedor whetheritwas fragileor not I therefore do not creditPresidentStoddards versionof his brother sreply25Neither KingBruzzesinor Stoddard denied Schwab s or Guadino stestimony in this regard 662DECISIONSOF NATIONALLABOR RELATIONS BOARD4Final analysis and conclusionsUntil the Union filed its petition with the Board forcertification as the exclusive representative of the Respon-dent's drivers,Guadino, the principal proponent of theUnion among the drivers, admittedly was regarded as asatisfactory employeeOn July 6, the Board notified theRespondent that the Union had filed its petition, andcoincident with the receipt of that knowledge, Guadino'stroubles with the Company began Thus, as found above,on July 12, Guadino was given a written reprimandallegedlybecause he assertedly "ruined" one of theRespondent's cars by running it while the engine wasoverheated, and because he assertedly failed to report thecondition of the car when he turned it in As found above,Guadino's only knowledge that anything was wrong withthe car was that it had a loud ping, and he uncontroverted-ly had reported that fact to Foreman King Thus, thereprimand for failure to report the car's condition wasclearly unjustifiedMoreover, the Respondent adduced noevidence of the nature and/or extent of the repairs thatassertedly were made to the car, and as found above, thecar "was back on the road" and "they were all driving it "It is thus obvious that Stoddard's accusation that Guadino"ruined" the car was, at the very least, an exaggeration Allof the foregoing, including the timing of the writtenwarning to Guadino immediately after receipt of notice oftheUnion's petition, and the Respondent's simultaneouswarning to all its drivers that a failure to "watch thegauges," "check water and oil," or to "report any unusualcondition" "will result in dismissal" (G C Exh 5), suggeststhat the Respondent's conduct may have been motivatedby antiunion considerationsThat inference is strengthened by the Respondent'ssubsequent conduct Thus, as found above, the Respon-dent thereafter engaged in multiple unfair labor practicesthatwere designed to discourage its employees fromsupporting the Union at the Board election And, when theemployees designated the Union as their representativedespite the Respondent's conduct, Stoddard, in reprisal,announced on the day following the election that he wouldno longer pay them for 5 days of sick leave per annum ashe had theretofore It is thus quite evident that antiumonconsiderationswere a motivating factor in the Respon-dent's conduct towards its employeesGuadino's troubles with the Respondent increased withthe Union's victory at the Board election As found above,so far as the record discloses, the Respondent had no rulewhich prohibited the tossing of a package by one employeeto another, and the practice occasionally was engaged in,26Prior to the advent of the Union Stoddard admittedly regarded andtreated his employees as friendsHowever as Alfono testified withoutcontradictionafter theUnion petitioned for certificationStoddard sattitude towards the employees chilled and he no longer was friendly27The quotes are from Stoddard s testimony Guadino s version which Iregard as more reliable and credit is that Stoddard saidWell youorganized the Union I got to get you anyway I can In either case it isevident that even if Stoddard had no prior knowledge of Guadino s unionadvocacy he acquired it then It is thus obvious that the Respondentscontention that it had no knowledge of Guadino s union activity is withoutany merit28A few days before the election on August I I Stoddard had invited allthe drivers in the unit to join him for some drinks and dinner aftertheyvotednot only by employees, but also by Stoddard and his twoforemenHowever, a few days after the Union election,Guadino was falsely accused of tossing a "fragile"package, and then warned for the first time not to do itanymore The false accusation, and the change in Stod-dard's attitude towards him26 provoked Guadino to accuseStoddard of "trying to get nd of me [Guadino ]," and tosay, "when I get the Union in here and get my union bookI am quitting But not until "27Guadino's next run-in with Stoddard was not long incoming Guadino was absent on August 12 when Stoddardannounced the discontinuance of the Respondent's paidsick leave policy, and he first learned about it on August19, a payday, when he noted that he had not been paid for2 days of sick leave he had taken According to Guadino'suncontroverted and credited testimony, he complained toStoddard that his paycheck was "two days short "Stoddard replied that the check was not short, that he had"discontinued sick leave," because it was not requiredeither by state or Federal law and was "entirely up to theemployer " Guadino then threatened that he would go "tothe union hall," and find out "whether you are able to dothis to me or not" Stoddard responded, "Do what youwant I don't care "A few days later, however, on August 23, Stoddardoffered to pay Guadino for both of his 2 days of sick leave,provided that Guadino furnished him with a doctor'scertificate for the August 12 absence which Stoddard "felt"resulted from a hangover "from the previous evening'sparty "28 Insofar as the record discloses, the Respondenthad not previously required its employees to furnish adoctor's certificate to be entitled to 5 days of sick pay perannum 29 At the time of this incident, Stoddard still had atleast 2 days of unused sick leave for which he was entitledto be paid Quite obviously provoked, first by Stoddard'sunlawful unilateral cancellation of the Respondent's sickpay policy, and probably also by Stoddard's requirementof a doctor's certificate as a condition precedent to payingfor the sick leave to which he was entitled, Guadino toldStoddard that he "was going to pay him for both days,"and "that I could stick the thing [sick pay] up my ass "Stoddard admittedly did not fire Guadino for making thisstatement to him 30Stoddard's final harrassment and provocation of Guadi-no occurred 3 days later when Stoddard reneged on hisprior agreement to permit Guadino to start his vacation onMonday, August 30, just 1 day before the completion of hisfirst year of serviceAs found above on uncontrovertedevidence, although the Respondent required 1 year of29 Stoddard s request for a doctors certificate for only 1 of Guadino s 2days of sick leave and the nature of the prior policy-paying employees forunused sick leave or allowing them to take extra vacation days in lieu ofextra pay-persuade me that the Respondent had not previously required adoctor s certificate30The findings above are based on Stoddard s testimony which wasuncontroverted in this regard and is credited to this extent Foreman Kingtestified that he was present when Guadino made this statement toStoddard but according to King it occurred on August 26 when StoddardfiredGuadino However inasmuch as Stoddard admittedly did not fireGuadino when this statement was made,and no such statement was madeby Guadino when Stoddard fired him on August 26 it is obvious thatKing s testimony that Guadino made the statement on August 26just beforeStoddard fired him (see in 13supra)ispatently unworthy of credence HAST, INC663service for entitlement to a paid vacation of 5 days, itpreviously had allowed employees to take their paidvacations months before the completion of their first yearof employmentGuadino however, was refused liketreatment although he first began to ask for a vacation inJuly, only a month before his first year of service wouldend Stoddard admitted that there is "very little" seasonalfluctuation in the Respondent's business, and that thenumber of stops the drivers have to make are the same,regardless of whether the customer has a few or a lot ofpackages to be transported There was, therefore, noseasonal rush season for refusing to allow Guadino to takea vacation before August 30, the date on which Stoddardfinally agreed he could go Indeed, all Guadino's requestsfor a vacation were met with at least an initial responsethat he was not entitled to one before his year of serviceended The Respondent offered no explanation for treatingGuadino in this disparate fashion Guadino knew that theRespondent had permitted other employees to take avacation before their first year of employment ended, andthat the Respondent thus was treating him disparately Heneverthelessmade no issue of it, and he made arrange-ments to start his vacation on August 30 in accordancewith Stoddard's agreementHowever, when Stoddardreneged and told Guadino that he could not leave onAugust 30 because he would then be 1 day short ofcompleting his year of service, and because he could notspare Guadmo then but would manage somehow to do soonWednesday, September 1, and when Stoddard inaddition denied that there had been any prior agreementforGuadino to take his vacation on August 30, Guadinohad ample reason to be provoked and angry, and to regardStoddard's conduct towards him as harrassment Underthe circumstances, it is small wonder that Guadino, inrighteous outrage, heatedly accused Stoddard of callinghim a union organizer, of trying to get rid of him, and ofharrassing him, and that in like heat, Stoddard retorted,"That's rightYou have to fight fire with fire " As foundabove, when Guadino then asked Alfono, "Lenny, did youhear that?" Stoddard told Guadino that he was fired for"insubordination "Iregard the contention that Guadino's conduct wasinsubordinate, and that he was discharged by Stoddard for"insubordination" as the Respondent's final pretext tomask its real motivation for Guadino's termination I basethese conclusions on the following considerations(a) Profanity was commonly used by the Respondent'semployees in their daily speech, and also by Stoddard 31Stoddard admittedly never "fired any other employee forswearing " There was, therefore, nothing in Guadino'sstatement to Stoddard, "Hey, where the hell is my vacationpay?" which reasonably could be regarded either as a"belligerentassaultonMr Stoddard," 32 or even asoffensive(b)The Respondent next contends that Guadino wasinsubordinate in that he "urged other employees" to beinsubordinateHowever, as found above (see fn 13,supra),only Alfono was present on August 26 when Stoddard andGuadino had their last argument Furthermore, whenStoddard asked Alfono to "please leave the office,"Guadino told Stoddard, "I would rather not have Lenny[Alfono] leave I would rather have him stay here,Hank "33 Stoddard apparently did not press the matterfurther, for Alfono did not leave, and he was not thereafterreprimanded or disciplined for his failure to do so Iperceive in the foregoing no "urging" by Guadino that"other employees" be insubordinate to Stoddard(c) The third and final act of insubordination on August26 which the Respondent contends motivated Guadino'sdismissal was Guadino's alleged statement to Stoddard, "Ihave taken enough shit from you " As found above (see fn15,supra),Ido not credit Stoddard's testimony thatGuadino said this to him However, even assuming that Ibelieved Stoddard in this respect, which I do not, I still donot believe that this motivated Guadino's dischargeProfanity was the norm at the Respondent's place ofbusiness and Stoddard, who also used profanity,34 obvious-ly could not have been shocked by Guadino's use of thislanguage Only 3 days earlier, according to Stoddard's owntestimony, Guadmo had told him to take his sick pay andshove it up his ass, and Stoddard had done nothing aboutitTo explain away the obvious inconsistency between hisfailure to fire Guadino when he made the profane remarkabout what Stoddard could do with his sick pay, and hisdischarge of Guadino on August 26 for allegedly making asimilarprofane statement, Stoddard testified on cross-examination as followsA There was no one else present [on August 23 ] Itwas between Mr Guadino and me The morning thatMr Guadino was fired there were witnesses there andMr Guadino made me look like a first-class jerk bytaking command of the office and telling me that hetook enough shit from me in front of witnessesAt first blush, this explanation appears very persuasive, butitdoes not withstand close scrutiny On direct examina-tion,when Stoddard had been asked by his own counsel"who was present" on August 23 when Guadino made thesick pay statement to him, Stoddard had answered, "I amnot sure who was present, sir " This, of course, is contraryto Stoddard's later positive testimony that "no one else waspresent " Moreover, according to Foreman King, a witnessfor the Respondent, he was present when Guadino madethe statement about the sick pay to Stoddard It is thusquite apparent that Stoddard's explanation for his inconsis-tent reactions to Guadino's conduct on August 23 and 26 isunworthy of credence This further persuades me that theassertion that Stoddard regarded Guadino's alleged state-ment on August 26 as insubordinate also is unworthy ofcredence or belief I conclude from all the foregoing thatthe contention that Guadino was discharged for insubordi-nation is another and final pretext of the Respondent toconceal its true motivation for his termination31Alfono and Patricia Schwab credibly testified without contradictionthat profanity is frequently used in conversations at the Respondent s NewHaven terminal in conversations between employees and with StoddardAccording to the uncontroverted and credited testimony of Vincent Pisanothe Union s business agent at a meeting on August 30 at the Union s officewhich had been called both to discuss the Respondents cancellation of itspaid sick leave policy and Guadino s discharge Stoddard opened themeeting with the statement I have been fucked32Guadino sstatementis thus characterized in Respondent s brief33This was Guadino s credited version which as previously noted Iregard as more reliable than Stoddard s34 Seefn 31supra 664DECISIONSOF NATIONALLABOR RELATIONS BOARDThe applicable principle in cases like this where thereasons asserted for discharge are regarded as false wasaptly stated by the court of appeals inShattuck DennMining Corporation v N L R B,as follows 35Nor is the trier of the fact-here the trial examiner-re-quired to be more naif than is a judge If he finds thatthe statedmotive for a discharge is false, he certainly caninfer that there is another motiveMore than that, he caninfer that the motive is one that the employer desires toconceal-an unlawful motive-at least where, as in thiscase, the surrounding facts tend to reinforce that inference[Emphasis supplied ]The real reason for Guadino's discharge is fairly apparentfrom the record Until Guadino initiated and promoted theunion campaign at the Respondent's place of business, hewas regarded by Stoddard as a satisfactory employee Thatregard for him changed abruptly when Stoddard learnedthat the Union had filed a petition for certification with theBoardCoincident with that knowledge, and as foundabove, of like knowledge of Guadino's support of theUnion, the Respondent began to find fault with Guadino'sperformance and conduct First, it issued a written warningtoGuadino for ruining a car and for failing to report thecar's condition, which as found above was in part anexaggeration, and in part, untrue Then, although theRespondent had no rule which prohibited employees fromtossing packages to one another, Stoddard falsely accusedGuadino of throwing a fragile one, and orally warned himnot to do it again This admittedly provoked Guadino toangrily comment that Stoddard was trying to get rid of himon account of the Union Then, after the Union won theBoard conducted election, Stoddard first refused to payGuadino for 2 days of sick pay to which he was entitled,and then later offered to pay him provided that hepresented a doctor's certificate for one of the 2 days Thisprovoked Guadino to tell Stoddard what he could do withhis sick pay The final provocation of Guadino came onAugust 26 when Stoddard reneged on his prior agreementto let Guadino start his vacation on August 30, and falselydenied that any such arrangement had been made I ampersuaded by all of the foregoing, and by the vacillatingand shifting reasons asserted by the Respondent forGuadino's discharge,36 that the Respondent's conducttowards Guadino was deliberately provocative, and wasmotivated by its opposition to the Union and his knownunion activities I further find that his final ternunationwas likewise so motivated, as Foreman King acknowledgedto Alfono Accordingly, I conclude that the Respondentthereby discriminated againstGuadmo to discouragemembership in the Union, and engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe ActIVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent, set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerceV THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I will recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the ActHaving found that the Respondent terminated theemployment of Earl Guadino, and thereafter failed andrefused to reinstate him because he engaged in union andconcerted activities guaranteed by the Act, I will recom-mend that the Respondent be ordered to offer himimmediate reinstatement to his former position or, if it nolonger exists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, andmake him whole for any loss of earnings he may havesuffered by reason of the discrimination against him by thepayment to him of a sum of money equal to the amount henormallywould have earned from the date of histermination to the date of reinstatement, less his netearnings during said period, with backpay computed on aquarterly basis in the manner established by the Board 37Iwill also recommend that the Respondent preserve and,upon request, make available to the Board or its agents, forexamination and copying, all payroll records, socialsecuritypayment records, timecards, personnel recordsand reports, and all other records necessary to analyze anddetermine the amounts of backpay due under the terms ofthis recommended remedyUpon the basis of the foregoing findings of fact andupon the entire record in the case, I make the followingCONCLUSIONS OF LAW1Respondent, Hast, Inc, is an employer engaged incommerce and in operations affecting commerce withinthe meaning of Section 2(6) and (7) of the Act2Teamsters Local Union No 443, a/w InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, is a labor organization within themeaning of Section 2(5) of the Act3By discriminating against Earl Guadino by terminat-ing his employment and by failing and refusing to reinstatehim to his former position because of his support of theUnion, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(3)of the Act4The following employees of the Respondent consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the ActAll full-time and regular part-time drivers employed bytheRespondent at its New Haven premises, butexcluding all office clerical employees, professionalemployees, summer seasonal employees, guards, gener-35 362 F 2d 466 470 (C A 9)37F W Woolworth Company90 NLRB 289 backpay shall include the36A J Krajewski Mfg Co v N L R B413 F 2d 673 675-676 (C A I)paymentof interest at the rate of 6 percent per annum to be computed inN L R B v Schill Steel Products Inc340 F 2d 568 572 (C A 5)themannerset forth inIsisPlumbing&Heating Co138NLRB 716 HAST, INC665alforeman, foreman and all other supervisors asdefined in the Act5Since August 11, 1971, the above-named Union hasbeen the exclusive representative of the employees in theaforesaid unit for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment,and other terms and conditions of employment6By unilaterally, on August 12, 1971, without noticeor consultation with the above-named Union, changing theterms and conditions of employment of the employees inthe above-described unit by discontinuing its existing paidsick leave policy, the Respondent has failed and refused tobargain collectively with the above-named Union, and hasengaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act7By the foregoing conduct, by creating the impressionthat it was subjecting the union activities of its employeestosurveillance,and by threatening employees withdischarge, layoff, and other reprisals including the closingof its business, to discourage support of the Union, theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act8The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the ActUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,I hereby issue the following recommended 38ORDERRespondent, Hast, Inc , its officers, agents, successors,and assigns, shallICease and desist from(a)Discouraging membership in and activities on behalfof Teamsters Local Union No 443, a/w InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, or of any other labor organiza-tion,by discriminating in regard to hire or tenure ofemployment or any terms or conditions of employment(b)Engaging in conduct or making statements whichconvey to employees the impression that their unionactivities are subject to surveillance(c)Threatening employees with discharge, layoff, theclosure of business, or other reprisals to discourage supportof the above-named Union, or any other labor organiza-tion(d)Refusing to bargain collectively in good faithconcerning rates of pay, wages, hours of employment, orother terms and conditions of employment, with the above-named Union, as the exclusive representative of theemployees in the following appropriate unit, by unilaterallyand without notice, or bargaining, changing their termsand conditions of employment The appropriate unit isAll full-time and regular part-time drivers employed by38 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board the findingsconclusions and recommended Order herein shall as provided in Sec102 48 of the Rules and Regulations automatically become the findingsconclusions and order of the Board and all objections thereto shall bedeemed waived for all purposestheRespondent at its New Haven premises, butexcluding all office clerical employees, professionalemployees, summer seasonal employees, guards, gener-al foreman, foreman and all other supervisors asdefined in the Act(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form labor organizations, to joinor assistTeamstersLocalUnion No 443, a/w InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, or to refrain from engaging in such activities,except to the extent that such rights may be affected by anagreement requiring membership in a labor organization asa condition of employment, as authorized by Section8(a)(3) of the Act2Take the following affirmative action designed toeffectuate the policies of the Act(a)Offer Earl Guadino immediate and full reinstatementto his former job or, if it no longer exists, to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges, previously enjoyed, and makehim whole for any loss of pay he may have suffered as aresult of the discrimination against him in the mannerprovided in the section of this Decision entitled "TheRemedy "(b)Notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,ofhis right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze and determine the amounts ofbackpay due under the terms of this Order(d)Post at its office and terminal in New Haven,Connecticut, copies of the notice marked "Appendix "39Copies of said notice, on forms provided by the RegionalDirector forRegion 1, after being duly signed byRespondent, shall be posted by it for a period of 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material39 In the event that the Board s Order is enforced by a Judgment of aUnited States Court of Appeals the wordsin the noticereading Posted byOrder of the National Labor Relations Board shall be changed to readPosted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board 666DECISIONSOF NATIONALLABOR RELATIONS BOARD(e)Notify the Regional Director for Region 1, in writing,I further order that the complaint herein be dismissedwithin 20 days from the date of the receipt of this Decision,insofar as it alleges violations of the Act other than thosewhat steps have been taken to comply herewith 40found above40 In the event that this recommended Order is adopted by the Boardthe date of this Order what steps the Respondent has taken to complyafter exceptions have been filed this provision shall be modified to readherewithNotify said Regional Director for Region I in writing within 20 days from